—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 24, 1999, which granted the plaintiffs’ motion to vacate a judgment of the same court, dated December 14, 1998, dismissing their complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
In order to obtain the relief which the plaintiffs requested, they were required to establish both a reasonable excuse for their defaults and a meritorious cause of action (see, Reilly v Syosset Hosp., 225 AD2d 602). The plaintiffs failed to establish reasonable excuses for their failure on two occasions to comply with the court’s discovery orders and to oppose entry of the judgment dismissing the complaint, and thus failed to satisfy the standard. Ritter, J. P;, Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.